Title: Thomas Jefferson to Patrick Gibson, 28 October 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Oct. 28. 15
          
          Your favor of the 24th was recieved yesterday. I did not know that the bank  had determined to curtail their discounts, which lays me under the greater obligations to you, for indeed I should have been much distressed without the accomodation. my taxes here and some demands not regularly payable till the spring were so urged as to embarras me. being to set out for Bedford tomorrow; I have drawn 660. D 25 c of the money from my grandson and given him an order on you, as also to the sheriff, Clifton Harris I have given an order for 309.82 D for my taxes here, and I must pray you to remit for me to Joseph Millegan bookseller at Georgetown (Columbia) 136.75 D my grandson is also desired to procure for me in Richmond a quarter cask of Lisbon which he will desire you to pay, about 75.D. this will render the necessary the sale of the 35. barrels of flour mentioned in my last letter, which I trust is delivered before this time, as mr T. M. & T. E. Randolph, tenants of my mill, both assured me it was sent off on my account, and both are now in Richmond. on my arrival in Bedford I will hurry the getting my tobo ready (about 15,000. ℔) as fast as the weather will admit it to be handled, & forwarded to Richmond for immediate sale, as I see no reason for declining present prices in expectation of better. from hence I shall have about 200. barrels of flour now on hand, 150. barrels more for  rent of my mill due or to become due between this and March, and from Bedford somewhere between 100. and 150. barrels. I think that before the spring the demand for that must produce a good price. I inclose the note for 2000.D. with my signature and if you will let me know the date it shall be renewed in time. I must request you to send me a bale of cotton by Johnson, or by Gilmer’s boats which may be trusted. Accept the assurances of my esteem & respect.
          Th: Jefferson
        